Citation Nr: 0525019	
Decision Date: 09/14/05    Archive Date: 09/21/05	

DOCKET NO.  03-27 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
10 percent for frostbite of the right foot. 

2.  Entitlement to an initial evaluation in excess of 
10 percent for frostbite of the left foot. 

3.  Entitlement to an initial evaluation in excess of 
10 percent for lichen planus of the genitals, back, and 
bilateral legs. 

4.  Entitlement to an initial (compensable) evaluation for 
the residuals of avulsion fracture of the second toe of the 
right foot.  


REPRESENTATION

Appellant represented by:	Virginia Division of Veterans 
Services


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1983 to 
October 1987.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of February and August 2003 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

In a rating decision of May 2004, the RO granted service 
connection (and a 10 percent evaluation) for chronic midback 
strain, effective from September 30, 2002, the date of 
receipt of the veteran's claim.  Accordingly, that issue, 
which was formerly on appeal, is no longer before the Board.  


FINDINGS OF FACT

1.  The veteran's service-connected frostbite of the right 
foot is currently productive of no more than arthralgia or 
other pain, numbness, or cold sensitivity.  

2.  The veteran's service-connected frostbite of the left 
foot is currently productive of no more than arthralgia or 
other pain, numbness, or cold sensitivity.

3.  The veteran's service-connected lichen planus of the 
back, genitals, and bilateral legs currently encompasses 
approximately six percent of his entire body.

4.  The veteran's service-connected residuals of an avulsion 
fracture of the second toe of his right foot are, at present, 
essentially asymptomatic.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for frostbite of the right foot have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7122 (2004).

2.  The criteria for an evaluation in excess of 10 percent 
for frostbite of the left foot have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7122 (2004).

3.  The criteria for an evaluation in excess of 10 percent 
for lichen planus of the back, genitals, and bilateral legs 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7822 (2004).

4.  The criteria for an increased (compensable) evaluation 
for the residuals of avulsion fracture of the second toe of 
the right foot have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.31, 4.71a, Diagnostic Code 5283 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103(A), 5106, 5107, and 
5126 (West 2002), redefined VA's duty to assist a veteran in 
the development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain, 
and what evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court also held, however, that 
providing VCAA notice to a claimant after the initial 
decision could satisfy the requirements of the VCAA if the 
timing of the notice was not prejudicial to the claimant.  
Pelegrini, 18 Vet. App. at 121.  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

The veteran first raised his claim of entitlement to an 
increased rating for the disabilities at issue by his July 
2003 Notice of Disagreement, which was clearly after the 
February 2003 rating decision.  VA's Office of General 
Counsel indicated in VAOPGCPREC 8-2003 that when VA receives 
a Notice of Disagreement which raises a new issue, 
Section 7105(d) requires VA to take proper action and issue 
an SSOC if the disagreement is not resolved, but 
Section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the 
newly-raised issue, if VA has already given Section 5103(a) 
notice regarding the original claim.

In this case, the veteran was, in fact, provided notice in 
correspondence of October 2002, four months prior to the 
initial AOJ decision in February 2003.  More specifically, in 
the October 2002 letter, the veteran was provided the 
opportunity to submit evidence, and notified of what evidence 
was required to substantiate his claims for service 
connection, who was responsible for securing the evidence, 
and the need to advise VA of or submit any information or 
evidence that was relevant to the claim.  The veteran was 
also provided with a Statement of the Case, as well as a 
Supplemental Statement of the Case, apprising him of 
pertinent VA regulations and actions in his case, including 
the criteria for establishing higher evaluations for his 
disabilities.  Moreover, another VCAA letter was issued in 
January 2005 pertaining to his request for increased ratings, 
which advised him of the evidence necessary to substantiate 
the claim and his and VA's responsibilities in obtaining the 
evidence. 

In point of fact, the veteran has been provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a Decision Review Officer, or before a Veterans 
Law Judge at the RO, or in Washington, D.C.  He has been 
provided with notice of the appropriate laws and regulations, 
and given notice of what evidence he needed to submit, as 
well as what evidence the VA would secure on his behalf.  In 
addition, the veteran was given ample time to respond.

The Board notes that the VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
In that regard, the Board notes that the evidence includes 
both VA and private examination reports.  Under the facts of 
this case, "the record has been fully developed" with respect 
to the issues currently on appeal, and "it is difficult to 
discern what additional guidance the VA could have provided 
to the veteran regarding what further evidence he could 
submit to substantiate his claims."  Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Under the circumstances, the Board concludes that it should 
proceed, as specific notice as to which party could or should 
obtain which evidence has, in effect, been provided, and no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

On VA foot examination in November 2002, the veteran stated 
that, while in the field in Germany, his feet began to "ache 
and pain."  Reportedly, the veteran had always had a 
"burning," as well as numbness in his toes.  Regarding the 
veteran's skin disorder, it was noted that the veteran had 
been diagnosed with lichen planus of his left arm measuring 
2 inches long by 2 inches wide.  Reportedly, while in the 
military, the veteran suffered from lichen planus of his 
genitals, back, and legs.  Currently, the veteran was using 
no medication or cream for his service-connected skin 
disorder.  According to the veteran, his skin disorder seemed 
like a rash which was "always there," and "itchy."  

On physical examination, there were noted flat-topped 
papules, some of which coalesced to form large plaques.  
These papules measured from 1- to 10- millimeters, and were 
violaceous in color, with white lines.  The arrangement of 
the papules on the veteran's spine was linear.  Other 
arrangements were in a group, and consisted of disseminated 
scattered discrete lesions.  Noted at the time of examination 
was lichen planus over the veteran's spine, which was 
somewhat tender.  Reflexes were normal, as was sensation to 
light touch and pain on the veteran's feet.  At the time of 
examination, the veteran's feet were cool to the touch.  
Pulses were 2+, and range of motion was within normal limits.  
Sensation to light touch was decreased over the veteran's big 
toes bilaterally, while sensation to pain was normal over the 
foot and toes.  Included with the veteran's examination 
report were unretouched color photographs of the areas of his 
body affected by his service-connected skin disability.  The 
pertinent diagnoses were lichen planus, currently of the 
genitals, back, and bilateral legs; and frostbite of the 
bilateral feet, with minimal residuals of decreased sensation 
of the great toe to light touch.  

In a rating decision of February 2003, the RO granted service 
connection for frostbite of the right foot, evaluated as 
10 percent disabling; frostbite of the left foot, evaluated 
as 10 percent disabling; lichen planus of the genitals, back, 
and bilateral legs, evaluated as noncompensably disabling; 
and an avulsion fracture of the second toe of the right foot, 
evaluated as noncompensably disabling.  Each of the 
evaluations was assigned effective from September 30, 2002, 
the date of receipt of the veteran's claim.  

In correspondence of April 2003, the veteran's private 
physician wrote that, as noted, the veteran had suffered from 
lichen planus since 1986.  Reportedly, this had "come and 
gone" to some degree, but was always present.  According to 
the veteran's physician, his lichen planus resulted in 
itching and burning, and sometimes kept the veteran awake at 
night.  Of particular severity was the area around the 
veteran's penis, where the itching had been intense and 
rather continuous.  

On physical examination, there were hyperkeratotic plaques 
from the veteran's feet extending over the shins bilaterally.  
The left knee was extensively involved, and there was a patch 
on the veteran's leg, hand, and right antecubital, down to 
the elbow.  On examination, there was no skin disorder 
present inside the veteran's mouth.  However, his scrotum and 
penis were extensively involved.  According to the veteran's 
physician, evaluation was consistent with hypertrophic lichen 
planus involving approximately six percent of the veteran's 
body surface.  This was expected to be a chronic and ongoing 
condition, which, although treatable with medication, would 
most likely be a long-lasting condition.  

In a rating decision of August 2003, the RO granted a 
10 percent evaluation for lichen planus of the genitals, 
back, and bilateral legs, effective from September 30, 2002, 
the date of receipt of the veteran's claim.

On VA foot examination in September 2003, it was noted that, 
while stationed in Germany sometime between 1985 and 1986, 
the veteran had apparently suffered frostbite of his feet.  
At that time, the veteran complained of numbness, as well as 
"pins and needles."  When questioned, the veteran stated that 
he did not remember what type of treatment he had received.  
Reportedly, approximately five years prior to examination, 
the veteran's numbness, tingling, pain sensation to cold, and 
prickly sensation had gotten worse.  When questioned, the 
veteran denied any amputation or tissue loss, and similarly 
denied any problems with fungal infection.  Also denied were 
problems with ulceration or frostbite scars.  According to 
the veteran, he experienced pain throughout his feet 
following standing or walking for one hour.  Also noted was a 
complaint involving the veteran's right second toe, which, 
according to the veteran, had not "been right" since an M-16 
fell on his foot and broke his toe.  According to the 
veteran, his right foot "cramped up," especially in the toe 
area. 

On physical examination, both of the veteran's feet were cool 
to the touch.  Color was normal, and there was a normal range 
of motion.  Pedal pulses were 2+, and there was no obvious 
deformity of either foot.  Sensation to pain was normal 
throughout the entire foot, though there were some decreased 
sensation to light touch over the great toe bilaterally.  
Range of motion of the veteran's foot and toes was within 
normal limits, as was his gait.  Multiple radiographic 
studies of both feet conducted in September 2003 demonstrated 
no evidence or fracture or dislocation.  The diagnosis noted 
was frostbite of the bilateral feet with minimal residuals; 
and old fracture of the right great toe, with normal 
radiographic findings.

Analysis

The veteran in this case seeks increased evaluations for 
frostbite of his right and 
left foot, as well as for a skin disorder, and the residuals 
of avulsion fracture of 
the second toe of his right foot.  In pertinent part, it is 
argued that current manifestations of the disabilities at 
issue are more severe than presently evaluated, and 
productive of a greater degree of impairment than is 
reflected by the respective schedular evaluations now 
assigned.  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 Part 4 (2004).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§  4.1, 4.2 (2004).

In the present case, in a rating decision of February 2003, 
the RO granted service connection (and respective 10 percent 
evaluations) for frostbite of the right and left foot, 
effective from September 30, 2002, the date of receipt of the 
veteran's claim.  That same rating decision granted service 
connection (and a noncompensable evaluation) for lichen 
planus of the back, genitals, and bilateral legs, which was 
subsequently increased to 10 percent, once again effective 
from September 30, 2002.  Finally, as part of the February 
2003 rating decision, service connection (and a 
noncompensable evaluation) was granted for an avulsion 
fracture of the second toe of the veteran's right foot, 
effective from September 30, 2002.  In Fenderson v. West, 
12 Vet. App. 119 (1999), it was held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  In Fenderson, the United 
States Court of Appeals for Veterans Claims (Court) also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal.  

Frostbite of Both Feet

As regards the veteran's service-connected frostbite of the 
right and left foot, the Board observes that, as of the time 
of the aforementioned VA examination in November 2002, the 
veteran displayed normal reflexes, as well as normal 
sensation to light touch and pain in both feet.  At the time 
of examination, the veteran's feet were cool to the touch, 
and pulses were 2+, with a normal range of motion.  Sensation 
to light touch was decreased only over the big toe 
bilaterally.  The examiner diagnosed the flat feet as having 
only minimal residuals. 

On subsequent VA examination in September 2003, the veteran's 
feet were once again described as cool to the touch, with 
normal color, and a normal range of motion.  Pedal pulses 
were 2+, and there was no obvious deformity of either foot.  
Sensation to pain was normal throughout the entire foot, 
though once again with some decreased sensation to light 
touch over the great toes bilaterally.  At the time of 
examination, range of motion of the veteran's foot and toes 
was within normal limits, as was his gait.  Again, the 
examiner diagnosed only minimal residuals.

The 10 percent evaluation currently in effect for the 
veteran's service-connected frostbite of his right and left 
foot contemplates the presence of arthralgia or other pain, 
numbness, or cold sensitivity.  In order to warrant an 
increased, which is to say, 20 percent evaluation, there 
would need to be demonstrated arthralgia or other pain, 
numbness, or cold sensitivity in conjunction with tissue 
loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or radiographic abnormalities (such 
as osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  38 C.F.R. § 4.110, Diagnostic Code 7122 
(2004).

As is clear from the above, the veteran's service-connected 
frostbite of his right and left foot is no more than 
10 percent disabling.  The examiner has noted only minimal 
symptoms, and there is no evidence that the veteran suffers 
from arthralgia or other pain, numbness, or cold sensitivity 
in addition to tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or 
radiographic abnormalities attributable to his service-
connected frostbite.  Under
the circumstances, the 10 percent evaluations currently in 
effect are appropriate, and increased ratings are not 
warranted.

Lichen Planus

Turning to the issue of an increased evaluation for service-
connected lichen planus of the back, genitals, and bilateral 
legs, the Board observes that, at the time of the 
aforementioned VA examination in November 2002, there were 
present a number of flat-topped papules measuring from 1 to 
10 millimeters, some of which had coalesced to form large 
plaques.  The color of these papules was violaceous, with 
white lines.  While the arrangement of the papules on the 
veteran's spine was linear, other arrangements were group, 
and of a disseminated, scattered nature.  Significantly, at 
the time of examination, the veteran stated that he was using 
no medication or cream for his service-connected skin 
disorder.

At the time of a private examination in April 2003, there 
were noted a number of hyperkeratotic plaques extending from 
the veteran's feet to his shins bilaterally.  The veteran's 
left knee was extensively involved, and there were patches on 
his leg and hand, extending from the right antecubital down 
to the elbow.  According to the examiner, the veteran's 
scrotum and penis were extensively involved.  In the 
examiner's opinion, findings were consistent with 
hypertrophic lichen planus involving approximately six 
percent of the veteran's body surface.  

Pursuant to applicable law and regulation, a 10 percent 
evaluation is warranted for service-connected lichen planus 
where there is involvement of at least five percent, but less 
than 20 percent, of the veteran's entire body, or at least 
five percent, but less than 20 percent, of exposed areas 
affected, or, in the alternative, a requirement for systemic 
therapy or intensive light therapy for a total duration of 
less than six 
weeks during the previous 12-month period.  A 30 percent 
evaluation requires demonstrated evidence of involvement from 
20 to 40 percent of the veteran's entire body, or 20 to 40 
percent of the exposed areas affected, or, in the 
alternative, a need for systemic therapy or intensive light 
therapy for a total duration of six weeks or more, but not 
constantly, during the previous 12-month period.  38 C.F.R. 
§ 4.118, Diagnostic Code 7822 (2004).

Based on the aforementioned, the 10 percent evaluation 
currently in effect for the veteran's service-connected 
lichen planus is appropriate.  This is particularly the case 
given that, at the time of a private examination in April 
2003, it was the opinion of the examiner that the veteran 
suffered from hypertrophic lichen planus involving 
approximately six percent of his body surface.  
Significantly, at the time of the aforementioned VA 
examination in November 2002, the veteran stated that he was 
not currently utilizing any medication or cream for his 
service-connected skin disability.  Although in the June 2005 
representative statement, the veteran  reportedly was using a 
topical steroid, such does not render the veteran's 
disability more than 10 percent disabling, as there is no 
indication of the need for systemic therapy for a total 
duration of six weeks.

Under the circumstances, the preponderance of the evidence is 
against the veteran's claim for an increased rating for 
service-connected lichen planus, and the claim is denied.  

Right Toe

Finally, turning to the issue of an increased evaluation for 
the service-connected residuals of avulsion fracture of the 
second toe of the veteran's right foot, the Board observes 
that, on VA examination in November 2002, the veteran's feet 
displayed a normal range of motion, with decreased sensation 
to light touch only over the big toes bilaterally.  
Subsequent VA examination in September 2003 was significant 
for a complaint of cramping in the veteran's right foot, in 
particular, in the toe area.  Physical examination of the 
veteran's feet once again showed a normal range of motion, 
with 2+ pedal pulses, and no obvious deformity of either 
foot.  

The veteran's service-connected residuals of avulsion 
fracture of his right second toe are rated by analogy to 
malunion or nonunion of the tarsal or metatarsal bones.  In 
that regard, a 10 percent evaluation is warranted where there 
is evidence of moderate disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5283 (2004).  However, as is clear from the 
above, the veteran's service-connected residuals of the 
avulsion fracture in question are, at present, essentially 
asymptomatic.  Currently, there is no evidence of moderate 
disability associated with the veteran's service-connected 
residuals of avulsion fracture of his right second toe.  In 
this regard, complaints related to frostbite of his feet 
cannot be considered in evaluating his toe disability.  See 
38 C.F.R. § 4.14 (2004) (the use of manifestations not 
resulting from service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided).  Accordingly, an increased 
rating is not warranted.  See 38 C.F.R. § 4.31 (2004).   




ORDER

An evaluation in excess of 10 percent for frostbite of the 
right foot is denied.

An evaluation in excess of 10 percent for frostbite of the 
left foot is denied.  

An evaluation in excess of 10 percent for lichen planus of 
the back, genitals, and bilateral legs is denied.

An increased (compensable) evaluation for the residuals of 
avulsion fracture of the second toe of the right foot is 
denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


